DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 2, 3, 5 and 7 are cancelled.  Claim 1 is amended.  Claims 1, 4 and 6 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. CN 104849837 (A) in view of Futterer (US PG Pub. 20190086598).
Regarding claim 1, Zeng discloses a light control device, comprising: 
a light modulator (para. 0004; There are many devices made using grating or grating principles, and many devices have a phenomenon of gratings due to their periodic structure) and a dispersion compensator (para. 0008; a dispersion compensation device is provided, which includes a front lens group and a rear lens group), 

the dispersion compensator (a front lens group and a rear lens group) is used for performing dispersion compensation on the target diffraction light field (para. 0018; .It can compensate the angular dispersion caused by the grating in a certain wavelength range, and it is applicable to the diffraction order and grating constant in a certain range), so that light fields having different wavelength in the target diffraction light field have the same spatial location distribution (para. 0047; It has nothing to do with the wavelength, so the dispersion is eliminated and the angular dispersion is completely compensated), 
wherein the dispersion compensator comprises a first lens group and a second lens group being placed in sequence, the first lens group and the second lens group constituting a Keplerian telescope structure (para. 0037; 6 The Kepler imaging system consists of two lens groups with both positive refractive powers. When the Kepler system focuses to infinity, the two positive lens groups are confocal and form an afocal system. 198 The Kepler afocal system has the function of angular magnification. The angular magnification is equal to the focal length of the front group than the focal length of the rear group), and a focal length of the first lens group and a focal length of the second lens group satisfy following relationship within a target wavelength range: 

f front  Where f front is the focal length of the first lens group f rear  is the focal 
f rear     


Zeng fails to explicitly teach wherein the light modulator is configured to constitute a digital hologram.
Futterer discloses wherein the light modulator is configured to constitute a digital hologram ((para. 0010) The at least one spatial light modulator device is provided for modulating incident light emitted by an illumination device. The optical system is designed and arranged such that a segmentation of wave fields is provided in a plane, where the plane in which the segmentation of the wave fields is provided is not consistent with or differs with a plane in which object points exist or that comprises object points. In that plane adjacent segmented wave fields do have a mutual overlap and (para. 0011) The present invention discloses a general solution for a segmented illumination and/or a segmented imaging which enables a high definition (HD) viewing experience for an observer using the apparatus. The apparatus can be designed, for example, as a holographic display device).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light control device of Zeng in order to compensate for light dispersion within the display device of Futterer thereby providing a high definition viewing experience for an observer (Futterer; para. 0012).

Regarding claim 4, Zeng discloses wherein the first lens group is presented as a negative chromatic aberration (para. 0012; the front lens group of the dispersion compensation device includes at least one negative lens and at least one positive lens, and the material used for the negative lens has a higher dispersion than the material 

Regarding claim 6, Zeng discloses wherein the second lens group is presented as a positive chromatic aberration (para. 0014; in the dispersion compensation device, the rear lens group includes at least one negative lens and at least one positive lens, and the material used for the positive lens has a higher dispersion than the material used for the negative lens), as a wavelength passing through the second lens group is longer, a focal length of the second lens group is longer (para. 0039).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	24 March 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882